DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the inventions of Species I-III, as set forth in the Office action mailed on 4/1/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I-III is withdrawn.  Claims 2-3 and 5, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-13, directed to Invention II are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (JP 2010-097118) in view of Oh et al. (U.S. 2008/0272375).

Regarding claim 11, Hirota discloses a liquid crystal display device (100, Fig. 3; page 5, para [0016]) comprising:
	a first liquid crystal cell (100a, Fig. 4; page 5, para [0017]);
	a second liquid crystal cell (100b, Fig. 4; page 5, para [0017]) disposed at a position farther from an observer (observer on upper side of 100a, Fig. 4) than the first liquid crystal cell (100a, Fig. 4); and
	an optical sheet (8, Fig. 4; page 6, para [0018]) disposed between the first liquid crystal cell (100a, Fig. 4) and the second liquid crystal cell (100b, Fig. 4),
	wherein each of the first liquid crystal cell (100a, Fig. 4) and the second liquid crystal cell (100b, Fig. 4) includes a front surface (upper surface of 100a and 100b, Fig. 4) that is a surface on an observer side (observe side on upper side of 100a, Fig. 4) and a back surface (lower surface of 100a and 100b, Fig. 4) opposed to the front surface (upper surface of 100a and 100b, Fig. 4),
	the first liquid crystal cell (100a, Fig. 4) includes a first TFT substrate (1a, Fig. 4; page 6, para [0019]) including a pixel electrode (31a, Fig. 4; page 9, para [0031]) and a common electrode (33a, Fig. 4; page 10, para [0032]) that are opposed to each other and a first counter substrate (14a, Fig. 4; page 7, para [0021]) opposed to the first TFT substrate (1a, Fig. 4), the first counter substrate (33a, Fig. 4) including a black matrix (13a, Fig. 4; page 6, para [0020]),

	the first counter substrate (14a, Fig. 4) of the first liquid crystal cell (100a, Fig. 4) is disposed closer to the front surface of the first liquid crystal cell (upper surface of 100a, Fig. 4) than the first TFT substrate (1a, Fig. 4),
	the second counter substrate (14b, Fig. 4) of the second liquid crystal cell (100b, Fig. 4) is disposed closer to the back surface of the second liquid crystal cell (lower surface of 100b, Fig. 4) than the second TFT substrate (1b, Fig. 4), and
	the optical sheet (8, Fig. 4) is disposed between the first TFT substrate (1a, Fig. 4) and the second TFT substrate (1b, Fig. 4).

Hirota does not expressly disclose that the first counter substrate (14a, Fig. 4) of the first liquid crystal cell (100a, Fig. 4) includes a color filter and the black matrix (13a, Fig. 4) surrounds the color filter.  However, Oh discloses a liquid crystal display device (300, Fig. 2; page 3, para [0046]) comprising: a first liquid crystal cell (3q, Fig. 2; page 3, para [0047]); and a second liquid crystal cell (3p, Fig. 2; page 3, para [0047]) disposed at a position farther from an observer (upper side of 200q, Fig. 2) than the first liquid crystal cell (3q, Fig. 2), wherein each of the first liquid crystal cell (3q, Fig. 2) and the second liquid crystal cell (3p, Fig. 2) includes a front surface that is a surface on an observer side (such as upper surface of 3q and upper surface of 3p, Fig. 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the first counter substrate (Hirota: 14a, Fig. 4) of the first liquid crystal cell (Hirota: 100a, Fig. 4) of Hirota with the color filter (Oh: 230, Fig. 2) of Oh such that the color filter (Oh: 230, Fig. 2) is disposed on the first counter substrate (Hirota: 14a, Fig. 4; Oh: 210q, Fig. 2) and the black matrix (Hirota: 13a, Fig. 4; Oh: 220q, Fig. 2) surrounding the color filter (Oh: 230, Fig. 2) in order to obtain the benefits of providing the liquid crystal display device of Hirota with a color filter to generate color images as taught by Oh (Fig. 2; page 1, para [0020]).

Hirota as modified by Oh above does not expressly disclose that the second counter substrate (Hirota: 14, Fig. 4) includes a black matrix.  However, Oh discloses a liquid crystal display device (300, Fig. 2; page 3, para [0046]) comprising: a first liquid crystal cell (3q, Fig. 2; page 3, para [0047]); and a second liquid crystal cell (3p, Fig. 2; page 3, para [0047]) disposed at a position 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the second counter substrate (Hirota: 14b, Fig. 4) of the second liquid crystal cell (Hirota: 100b, Fig. 4) of Hirota with the black matrix (Oh: 220p, Fig. 2) of Oh such that the black matrix (Oh: 220p, Fig. 2) is disposed on the second counter substrate (Hirota: 14b, Fig. 4; Oh: 210p, Fig. 2) in order to obtain the benefits of providing a black matrix (Hirota: 13a, Fig. 4; Oh: 220q and 220p, Fig. 2) on each of the first and second counter substrates (Oh: 14a and 14b, Fig. 4; Oh: 210q and 210p, Fig. 2) to prevent light leakage as evidenced by Oh (Fig. 2).

Allowable Subject Matter
Claims 1-5, 7-8, and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the liquid crystal display device of claim 1 having all the combination of features including “the first liquid crystal cell includes a first TFT substrate including a pixel electrode and a common electrode that are opposed to each other, a first counter substrate opposed to the first TFT substrate, the first counter substrate including a color filter and a black matrix surrounding the color filter, and a first liquid crystal layer disposed between the first TFT substrate and the first counter substrate, the second liquid crystal cell includes a second TFT substrate including a pixel electrode and a common electrode that are opposed to each other, a second counter substrate opposed to the second TFT substrate, the second counter substrate including a black matrix, and a second liquid crystal layer disposed between the second TFT substrate and the second counter substrate, the first liquid crystal layer includes positive type liquid crystal having positive dielectric anisotropy, and the second liquid crystal layer includes negative type liquid crystal having negative dielectric anisotropy” as recited in the claim.  Claims 2-5, 7-8, and 10 are allowable as being dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PAUL C LEE/Primary Examiner, Art Unit 2871